 



         

Exhibit 10.22
FINAL
ATLAS AIR, INC. PROFIT SHARING PLAN
Approved by the Compensation Committee on February 15, 2008

 



--------------------------------------------------------------------------------



 



ATLAS AIR, INC. PROFIT SHARING PLAN
Preamble
     THIS PROFIT SHARING PLAN, is hereby restated as of February 15, 2008 by
Atlas Air, Inc., in accordance with the terms and conditions set forth herein.
Article 1
Purpose of the Plan
     The purpose of the Plan is to share the profits of the Company with
Eligible Employees whose efforts are instrumental in the Company’s financial
success by providing, in addition to other compensation, payments to such
Employees based upon Pre-Tax Profits of the Company on a calendar year basis for
each year ended December 31 for so long as the Plan is in effect.
Article 2
Definitions
     Capitalized terms used herein shall have the following meanings,.
     2.1 Annual Profit Sharing Allocation means the amount paid to an Eligible
Employee in accordance with the terms of Article 5 hereof.
     2.2 Atlas Employee means any Employee employed by the Company on the date
an Annual Profit Sharing Allocation is paid.
     2.3 Code means the Internal Revenue Code of 1986, as amended.
     2.4 Committee means the Compensation Committee of the Board of Directors of
Atlas Air Worldwide Holdings, Inc.
     2.5 Company means Atlas Air, Inc., a Delaware corporation, and any of its
subsidiaries whose participation in this Plan is approved by the Committee.
     2.6 Compensation means gross wages reported by the Company for U.S. federal
income tax purposes on a W-2 federal tax form or similar payments for foreign
based employees (including crew members) as includable in income, excluding from
such amounts any of the following: profit sharing, completion bonus, per diem,
compensation paid prior to becoming an Eligible Employee under this Plan,
expense reimbursements, any imputed income associated with life insurance,
amounts (whether death benefits or otherwise) paid directly by the Company upon
the death of an employee to such employee’s estate, heirs, executor or
administrator, travel benefits, equity-based compensation, and other outside the
ordinary course payments that might occur in the future.
     2.7 Disability means an Employee’s qualification for long term disability
benefits under the Company’s long-term disability plan

2



--------------------------------------------------------------------------------



 



     2.8 Eligible Employee means any Employee employed by the Company subject to
a collective bargaining agreement that specifically provides for employees’
participation in this plan or an individual employment agreement that
specifically provides for his or her participation in the Plan, subject to the
provisions of Article 3 hereof.
     2.9 Employee means any individual who is employed by the Company on either
a salaried or hourly basis, and from whom the Company is required to withhold
taxes from remuneration paid by the Company to such individuals for personal
services rendered to the Company. This term does not include any individual who
is a “leased employee,” as defined in Section 414(n) of the Code, nor any person
retained as an independent contractor.
     2.10 Gross Amount has the meaning set forth in Section 5.1(a).
     2.11 Plan means this Atlas Air, Inc. Profit Sharing Plan.
     2.12 Pre-Tax Profits has the meaning set forth in Section 4.1.
     2.11 Retired Employee means a former Eligible Employee who has reached age
62 (60 for pilots) or greater and has completed at least five complete years of
continuous service as an Eligible Employee with the Company on or before the
date such person elects to retire. An Eligible Employee who, through no fault of
his or her own, is no longer able to work due to the loss of FAA-required
licenses or medical certificates, or due to Disability, will also be deemed a
Retired Employee.
Article 3
Requirements for Participation
     An Eligible Employee will participate in the Plan starting on the first day
of the first month following his or her one-year anniversary as a full-time
Employee. An Eligible Employee must be actively employed or a Retired Employee
on the date of payment under Section 5.2 in order to receive a Profit Sharing
Allocation.
     3.1 Death. If an Eligible Employee’s employment terminates during a Plan
year by reason of death, the Committee may, in its sole discretion, direct that
all or a portion of an eligible employee’s Annual Profit Sharing Allocation be
paid, taking into account the duration of employment during the Plan year,
whether the Eligible Employee was entitled to become a Retired Employee, and
such other matters as the Committee shall deem appropriate.
Article 4
Determination of Pre-Tax Profits
     4.1 Pre-Tax Profits, for the purposes of calculating the Annual Profit
Sharing Allocation, means the pre-tax profits of the Company earned in the
ordinary course of business, determined in accordance with GAAP.. However, the
following items defined under generally accepted accounting principles in the
United States or which are in common use in United States public financial
statement reporting will be excluded from Pre-Tax Profits for purposes of
calculating the Annual Profit Sharing Allocation:

3



--------------------------------------------------------------------------------



 



          (a) Any income or loss related to charges or credits (whether or not
identified as special credits or charges) for unusual or infrequently-occurring
items (including, but not limited to business dispositions or sale of property,
plant or equipment not in the ordinary course of business), or related to
intangible assets.
          (b) Extraordinary items reported on separate line items in the
Company’s income statement.
Article 5
Annual Profit Sharing Allocation
     5.1 Methodology of Payment. The Annual Profit Sharing Allocation shall be
calculated and be payable as follows:
          (a) Step 1 — the Company will calculate an amount equal to 10% of
Pre-Tax Profits for the Plan year (the “Gross Amount”).
          (b) Step 2 — Each Eligible Employee will receive a payment which is
equal to the Gross Amount multiplied by a fraction, the numerator of which is
the Eligible Employee’s Compensation and the denominator of which is the total
Compensation of all Atlas Employees, reduced by the Compensation of those Atlas
Employees who, if in the Plan, would not have been Eligible Employees. Payments
may be made in cash, Company stock, or some combination thereof, at the
discretion of the Committee.
     5.2 Timing of Payment. To the extent there are profits to be distributed,
Annual Profit Sharing Allocations shall be paid at the discretion of the
Committee but in any event no later than April 30th of the calendar year
following the Plan year for which the payment is made. The difference, if any,
between the amount of Annual Profit Sharing Allocations received by Eligible
Employees for any fiscal year and the aggregate of the individual profit sharing
amounts actually paid to Eligible Employees for such Plan year as computed in
accordance with this Article 5.2 shall revert to the Company no later than
May 15th following such Plan year.
     5.3 Retirement Plan Contributions. All cash payments hereunder will be
subject to 401(k) elections on file at the Company at the time of payment, to
the extent consistent with the applicable 401(k) plans.
Article 6
Miscellaneous
     6.1 Effect Upon Employment. Nothing contained herein shall be construed to
be a contract of employment of any kind or for any period, and this Plan shall
not confer any rights to any employee of the Company to continue in the employ
of the Company.
     6.2 Transferability and Vesting. The right to receive payments hereunder
may not be transferred or assigned except by will or by the laws of descent and
distribution, and no rights shall vest until payment is made.

4



--------------------------------------------------------------------------------



 



     6.3 Governing Law. This Plan shall be construed in accordance with, and
shall be governed by the laws of the State of Delaware.
     6.4 Entire Plan. This instrument contains the entire understanding and
undertaking of the Company relating to the subject matter hereof, except as
otherwise referred to herein, and supersedes any and all prior and
contemporaneous undertakings, agreements, understandings, inducements or
conditions, whether express or implied, written or oral, except as herein
contained.
     6.5 Number and Gender. Whenever appropriate, as the context may require,
words used herein shall be construed in the singular or the plural, and words
used in one gender shall be construed in the other gender.
     6.6 Plan Binding Upon All Parties. This Plan shall be binding upon the
parties hereto, their successors and assigns, and upon all employees of the
Company and their spouses, heirs, executors and administrators.
     6.7 Decision of Committee Final and Binding; Amendments and Termination.
The Committee shall resolve any disputes or questions arising under the Plan,
and its decision shall be final and binding upon all parties. The Committee may
also amend this Plan from time to time and may terminate the Plan at any time.
Article 7
Effective Date
     The Plan, as restated, has been approved by the Committee and shall become
effective upon its execution by the President of the Company.
[Remainder of page intentionally omitted]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Profit Sharing Plan is executed for and on
behalf of the Company the day and year first above written.

            ATLAS AIR, INC.
      By:   /s/ William J. Flynn       Name:  William J. Flynn      Title:  
President & Chief Executive Officer     

6